DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed August 2, 2021 has been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
	The drawings filed August 2, 2021 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the engagement ribs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7 and 10, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuhira et al (20160214566).
	Note a deflector for guiding a belt strap in a vehicle, at least comprising: a metal body (12) having a fastening opening (18) attachable to the vehicle and having a belt slot (20), and an adapter (32) made of plastic (molded resin) and connected to the metal body, wherein the metal body comprises a receptacle (14) and an engagement section (42, 48) corresponding to the receptacle is formed on the adapter so that the engagement section engages in the receptacle (see Figure 2), and wherein the receptacle (Figure 1 shows a front/outer view of the receptacle) has a receptacle inner surface (note the indented portion that directly engages 42 in Figure 2) facing the engagement section and the engagement section has an engagement surface (surface of 42, 48 that faces 14) facing the receptacle, wherein the engagement section comprises at least one spring element (42) abutting against the receptacle inner surface.
	Regarding claim 2, note the at least one spring element provides a spring force acting against the receptacle inner surface.  See line 10 in ¶ 0049.
	Regarding claim 3, note the at least one spring element is formed in one piece with the adapter.  See Figure 2.
	Regarding claim 4, note the adapter comprises at least two spring elements offset along the belt slot, so that a spring force can be provided on the receptacle inner surface at least at two offset locations.  See Figure 1.
	Regarding claim 7, note a surface of the metal body facing away from the receptacle inner surface forms a belt contact surface delimiting the belt slot.  See Figure 3.
	Regarding claim 10, note the maximum deflection of the at least one spring element is predetermined by the engagement surface and/or by the engagement ribs.  Note deflection does not extend beyond the receptacle surface as the engagement surface directly engages the receptacle surface.

Allowable Subject Matter
Claims 5, 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/November 10, 2022                        Primary Examiner, Art Unit 3636